Citation Nr: 1213995	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-41 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) and major depressive disorder.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel











INTRODUCTION

The Veteran served in active military service from August 1970 to August 1973.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for depression (also claimed as PTSD) and awarded a 10 percent evaluation for this disability, effective December 12, 2005.  The Veteran was notified of the decision and of his appellate rights in a letter from the RO dated later in December 2008.

In an August 2009 rating decision, the RO increased recharacterized the Veteran's service-connected psychiatric disability as PTSD and a major depressive disorder and awarded an increased evaluation of 30 percent for this disability, effective the date of claim (December 12, 2005).  The Veteran has not expressed satisfaction with the increased disability rating.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).


FINDINGS OF FACT

1.  The competent evidence demonstrates that the Veteran's PTSD and major depressive disorder is manifested by anxiety, depression, sleep impairment, irritability, intrusive thoughts, hypervigilance, impaired impulse control, disturbances of mood and motivation, and difficulty in establishing effective social relationships.  However, suicidal ideation; obsessional rituals which interfere with routine activities; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently; spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships have not been shown.  
2.  The Veteran's service-connected PTSD and major depressive disorder does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no higher, for the service-connected PTSD and major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The requirements for referral of the Veteran's initial rating claim for his service-connected PTSD and major depressive disorder to the appropriate VA authority for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Here, however, the Veteran's claim for an increased initial rating for his service-connected PTSD and major depressive disorder is a "downstream" issue in that it arose from an initial grant of service connection for this disability.  Prior to the December 2008 rating decision, the RO issued a letter in January 2006 that advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted herein, in the December 2008 rating action, the RO granted service connection for depression (also claimed as PTSD) and evaluated this disability as 10 percent, from December 12, 2005.  [As indicated above, in the August 2009 rating action, the RO redefined this service-connected disability as PTSD and a major depressive disorder and awarded an initial increased rating of 30 percent, effective December 12, 2005.]  

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Also, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and secured three examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).  

Pertinent VA examinations with respect to the psychiatric disorder claim on appeal were obtained in February 2008, May 2009, and June 2010.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, VA has no duty to inform or to assist that has been unmet.  

II.  Analysis-Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 30 percent evaluation for his service-connected psychiatric to include PTSD from December 12, 2005, the date of claim.  As discussed below, the Board concludes that a staged rating is not warranted for the Veteran's service-connected psychiatric disorder to include PTSD.

The Veteran's PTSD and major depressive disorder is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.
The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

Initially, the Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected PTSD and major depressive disorder, he suffers from physical health problems to include coronary artery bypass graft (CABG) surgery with post-surgical depression and a history of heavy alcohol use.  See, e.g., the VA examination report dated June 2010.  The February 2008 VA examiner attempted to differentiate between the psychological symptoms associated with the Veteran's service-connected psychiatric disorder and his physical health problems.  However, more recently, the June 2010 VA examiner reviewed the medical record including the previous examinations and concluded that "[i]t would be very difficult at best to tease apart which diagnosis is responsible for which symptom and would be essentially be speculative."  Accordingly, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Accordingly, the Board will consider the psychiatric symptoms as depicted by the evidence as a whole in rating the service-connected PTSD and major depressive disorder unless clearly attributed to another diagnosis.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 57 to 75 as determined by various VA treatment physicians and VA examiners dating from 2004 to 2010.  These scores are indicative of mild to moderate impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

In this case, the Veteran seeks a disability rating in excess of the currently assigned 30 percent for his service-connected PTSD and major depressive disorder.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 50 percent disability rating is warranted under the schedular criteria.

As was described above, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), in order to warrant a 50 percent disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

Here, VA treatment records dated December 2005 document the Veteran's complaints of trouble with sleeping.  It was also noted that the Veteran experienced intrusive thoughts of Vietnam, avoidance, social withdrawal, a sense of foreshortened future, and irritability.  The treatment record indicated the Veteran does not trust anyone and "[h]as no close relationships except with his eldest son."  The Veteran reported that he "[a]voids crowds and many situations as he [does not] feel safe, feels as if he has no control over his life, has poor self-esteem, and no intimacy with others."  A VA treatment record dated March 2006 indicated that the Veteran's speech was soft-spoken but fluent and his thought processes were logical and goal directed.  No memory problems were indicated and "no gross cognitive impairment was discernible."  The Veteran's mood was noted as "moderately depressed with congruent affect which was modestly and appropriately modulated."  The Veteran's self-esteem was reported as low "as he is highly self-depreciating about past deeds."  The Veteran's judgment and insight were described as good.  No suicidal or homicidal ideation, hallucinations, or delusions were reported.

The Veteran was afforded a VA examination in February 2008.  His reported symptoms included sleep impairment, recurrent intrusive thoughts, and difficulty concentrating.  He also endorsed avoidance of thoughts, feelings, or conversations associated with his trauma as well as people, places, and activities that aroused recollections of the trauma, emotional distress when exposed to reminders of the trauma, feelings of foreshortened future, and hypervigilance.  Regarding memory, the Veteran reported that he does have some memory loss which he associates with his stroke in 2001 and indicated that he does experience some difficulty concentrating.  He reported a depressed mood but noted that he does not break down and "cry like a baby anymore (it has been four or five months since he has done this)."  The Veteran stated that he is divorced and has three adult children with his ex-spouse and one adolescent child from another woman.  He reported that he sees his adult son almost every day, his adult daughters two to three times a month, and his youngest son every other weekend.  He stated that "he loves his children with all of his heart."  The Veteran indicated that the last time he dated someone was three years ago; however, he stated that he was seeing a prostitute every two weeks until two to three months ago.  He endorsed a history of violence and assaultiveness but indicated that the last time he assaulted someone was in 1999.  He reported that he goes fishing "every now and then" for recreation.  He reported that all he does is work.  He stated that he is a driver for his own dump truck business and has been doing this "all of his life."  He typically works up to 60 hours a week, depending on the weather.  He reported that he has not missed work due to his psychiatric symptoms.  The examiner reported a GAF score of 63 and opined that the Veteran's psychological symptoms "do not cause any changes in functional status and quality of life" and "are not severe enough to interfere with occupational and social functioning."

VA treatment records dated in September 2008 noted that the Veteran's PTSD symptoms "are worse since he stopped drinking."  In an October 2008 VA treatment record, it was noted that the Veteran "continues to have intrusive thoughts, nightmares, anxiety, and depression . . . He worries about his youngest son . . . He gets him a few days a month.  Patient is close to his other children.  Patient has a strong faith in God and this helps him." 

In a January 2009 letter, the Veteran's attending psychiatrist, Dr. D.H., stated that the Veteran "suffers from an array of symptoms from his PTSD including nightmares and intrusive thoughts, social isolation and withdrawal, avoidance of military themes or war-related reminders, some difficulty in recall of events, decreased interest in things, an episodically restricted range of affect, and difficulty concentrating and sleeping."  Dr. D.H. further reported that the Veteran's "dysphoric symptoms add to his symptomatology and further decrease his overall activity.  Despite this and chronic pain, he has struggled to work but is finding this increasingly difficult with passing years."  Dr. D.H. further reported that he had recently evaluated the Veteran's GAF score as 58.

VA treatment records dated in April 2009 indicated that the Veteran "quietly suffers PTSD symptoms."  It was noted that the Veteran has low energy, feels tired much of the time, and continues to struggle with memories of Vietnam.

The Veteran was afforded a second VA examination in May 2009.  The examiner noted that the Veteran continues to receive treatment for his psychological symptoms at the Louisville VAMC.  The Veteran "still never feels happy.  He reports that his mood swings between high and low."  The examiner documented the Veteran's report that "[p]eople continue to set him off.  He reports that he as a bad outlook on life."  The Veteran indicated that he used to be able to drink to manage his pain, but he can no longer do it.  He stated that he lives alone and has not been in any romantic relationships for the past eight to ten years.  He stated that he is "burned out by relationships and lacks the motivation to go out and meet people."  Additionally, the Veteran reported that he does not have the patience or trust to be in relationships as the only people he trusts are his mental health treatment providers.  He endorsed social isolation in that he never socializes.  He does maintain contact with a childhood friend who he sees every two to three weeks.  He reported that he has no other friends.  The Veteran stated that he "never feels like doing anything;" although he does go occasionally go fishing.  He explained that "[i]t is hard for him to get interested in anything and . . . he cannot get any pleasure from the things he used to enjoy."  The VA examiner concluded that the Veteran exhibits "moderate impairment in psychosocial functioning."  He noted the Veteran's good relationship with his children, but failure to maintain any other social interests.

The May 2009 VA examiner additionally documented the Veteran's report of "panic attacks characterized by nervousness, shortness of breath, hot flashes, and trembling, [and] heart palpitations.  He reports that these episodes last about two to three minutes, which is not enough to meet the DSM-IV criteria.  These mini-episodes occur about four to five times per month."  The Veteran also stated that he has poor impulse control and is "constantly working hard to keep his anger in check . . . he isolates from people for that reason."  The examiner noted the Veteran's mild memory impairment and further stated that he reports that problems with memory and concentration have caused him to get his dump truck routes mixed up; although this has not caused any problems with respect to the work he does.  The VA examiner assigned a GAF score of 57 and further stated that "[t]he Veteran reports serious emotional distress but denies any suicidal or homicidal ideation.  He demonstrates moderate to serious impairment in psychosocial but only mild impairment in occupational functioning."

An April 2010 VA treatment record documents an "event that troubled [the Veteran] wherein, in the middle of the night, he awakened shaking, crying and in a corner of [his] trailer."  The event occurred during a big thunderstorm that "mimicked a similar event" when bombs went off, when he was in Vietnam.

The Veteran was afforded a third VA examination in June 2010.  The VA examiner noted the Veteran's continued problems with sleep, irritability, concentration, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran was clean and neatly groomed; his speech was spontaneous, clear, and coherent, and his mood was fair.  The Veteran was oriented to person, time, and place; and his thought process and content were unremarkable.  Additionally the Veteran's judgment was appropriate in that he "[u]nderstands the outcome of behavior."  No suicidal or homicidal ideations were reported; nor did the Veteran endorse hallucinations or delusions.

As to social functioning, the Veteran reported that he maintains regular and loving contact with his four children, nine grandchildren, and one great-grandchild.  He stated that, concerning female companionship, he has several married female friends and "that's the way I like it."  He continues to maintain his friendship with his high school friend.  Specifically, he stated that "I don't have very many friends, so to keep one that long is important to me."  The Veteran stated that he feels his life "is poor, it's really mediocre, my health mostly, I can't do nothing but drive a truck."  The June 2010 VA examiner assigned a GAF score of 62 and noted that the Veteran "suffers relatively mild intermittent symptoms of PTSD coupled with long term dysthymia, but is able to maintain steady work over many years as the owner/operator of a dump truck."  The examiner additionally stated that the Veteran's social impairment is not impaired to any significant degree and cited the Veteran's close family relationships and one friendship.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria contained in Diagnostic Code 9411 for the assignment of a 50 percent disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

With regard to the Veteran's PTSD and major depressive disorder, the Board concludes that an increased rating of 50 percent, but no higher, is warranted for his psychiatric disorder to include PTSD.  In this regard, symptomatology warranting the assignment of a 50 percent rating includes impairment of memory, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that an increased rating to 50 percent, but no higher, is warranted based on the Veteran's manifested psychiatric symptomatology.  See 38 C.F.R. § 4.3 (2011).

Moreover, during the appeal, the Veteran has exhibited a generally downward trend in GAF scores from 75 in September 2004 to scores of 58, 57, and 62 assigned by the Veteran's treating psychiatrist and at the more recent VA examinations.  The Board again observes that GAF scores of 58 to 62 are generally representative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

The Veteran has maintained that a 50% disability rating is warranted for his service-connected PTSD and major depressive disorder.  See the Veteran's NOD dated February 2009.  However, the Board will consider whether the assignment of a rating in excess of 50 percent is warranted.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated).  Critically, the VA treatment records dated from 2004 to 2010 as well as the February 2008, May 2009, and June 2010 VA examination reports did not show that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Rather, the findings of the February 2008, May 2009, and June 2010 VA examinations and contemporaneous treatment records are indicative of occupational and social impairment, with reduced reliability and productivity.  The Veteran was shown to maintain social relationships with family members and a high school friend and exhibited an interest in activities outside of the home including maintaining employment at 50 to 60 hours per week.  The Board recognizes that the Veteran has reported that he has poor impulse control.  See the VA examination report dated May 2009.  However, there is no evidence that the Veteran has demonstrated suicidal ideation; obsessional rituals which interfere with routine activities; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently; spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Moreover, although the Veteran displays impaired impulse control, there is no indication that his occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Thus, the Board concludes that a 70 percent rating is not warranted under DC 9411.

Thus, the extent and severity of the Veteran's actual psychiatric disorder symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory; anxiety; and difficulty in establishing and maintaining effective work and social relationships; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  More severe symptomatology was not shown.
Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's psychiatric disorder to include PTSD warrants a 50 percent rating, but no higher.

III.  Additional Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's PTSD and major depressive disorder has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the psychiatric disorder has had some impact on the Veteran's occupational functioning, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  Here, the very problems reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence as to his psychiatric symptomatology, and made assertions of entitlement to a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected PTSD and major depressive disorder.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  No further discussion of a TDIU is necessary.  


ORDER

An initial disability rating of 50 percent, but no higher, for the service-connected PTSD and major depressive disorder is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


